                 2:19-cr-00791-BM                  Date Filed 09/24/19          Entry Number 8            Page 1 of 3


AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                         Page 1 of _3_ Pages



                                        UNITED STATES DISTRICT COURT
                                                                    for the
                                                           District of South Carolina


                    United States of America
                                   V.                                   )
                                                                        )        Case No.   2:19-cr-791
                                                                        )
                 Russell Stinnett                                       )
                               Defendant                                )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:
                                                                                        Place




      on
                                                                       Date and Time


       If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                        2:19-cr-00791-BM                  Date Filed 09/24/19                Entry Number 8                Page 2 of 3


AO 199B (Rev. 12/1 I) Additional Conditions of Release                                                                                Page   2 of    3 Pages



        IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

    )    (6)     The defendant is placed in the custody of:
                 Person or organization
                 Address (only if above is an organization)
                 City and state _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                  Tel. No. _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                       Custodian                                    Date
  X)      (7) The defendant must:
        ( X ) (a) submit to supervision by and report for supervision to the _U_S_P_ro_b_a_t_io_n_O_ffi_1c_e_ _ _ _ _ _ _ _ _ _ _ __
                   telephone number           843-579-1500 , no later than _a_s_d_ir_e_ct_ed _ _ _ _ _ _ _ _ __
        (      (b) continue or actively seek employment.
        (    ) (c) continue or start an education program.
        ( X ) (d) surrenderany passport to:       _a_U_S_P_ro_b_a_ti_o_n_O_f_fi_ce_r_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        ( X ) (e) not obtain a passport or other international travel document.                                                         A~ ~~
        ( X ) (f) abide by the following restrictions on personal association, residence, or travel: Travel restricted to South Carolina, except ':)er~

                     with permission of the U.S. Probation Officer
               ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                     including:

        ( X ) (h) get medical or psychiatric treatment:           as directed by USPO. The defendant shall contribute to the costs of such treatment
                      not to exceed an amount determined reasonable by the court approved "U.S. Probation Office's Sliding Scale for Services,"
                     and shall cooperate in securing any applicable third-party payment, such as insurance or Medicaid.
               ) (i) return to custody each _ _ _ _ at ____ o'clock after being released at _ _ _ _ _ o'clock for employment, schooling,
                     or the following purposes:

               ) G) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                     necessary.
        ( X    ) (k) not possess a firearm, destructive device, or other weapon.
        ( X    ) (I) not use alcohol (        ) at all ( X ) excessively.
        ( X    ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                     medical practitioner.
        ( X    ) (n) submit to testing for a prohibited substance ifrequired by the pretrial services office or supervising officer. Testing may be used with random
                     frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                     substance screening or testing. The defendant must not obstruct, attemptto obstruct, or tamper with the efficiency and accuracy of prohibited
                     substance screening or testing.
        ( X    ) (o) Participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                     supervising officer. The defendant shall contribute to the costs of such treatment not to exceed an amount determined reasonable
                     by the court approved "U.S. Probation Office's Sliding Scale for Services," and shall cooperate in securing any applicable
                     third-party payment, such as insurance or Medicaid.
               ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                     (    ) (i) Curfew. You are restricted to your residence every day (            ) from      _ _ _ _ _ to _ _ _ _ _ , or (              ) as
                                  directed by the pretrial services office or supervising officer; or
                          ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                  substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                  approved in advance by the pretrial services office or supervising officer; or
                          ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                  court appearances or other activities specifically approved by the court.
                     submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
               ) (q)
                     requirements and instructions provided. Defendant shall make co-payments toward this expense not to exceed an amount determined
                     reasonable by the court approved "U.S. Probation Office's Sliding Scale for Services." D Radio Frequency                 D GPS
        ( X ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                  arrests, questioning, or traffic stops.
                  (s) - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                 2:19-cr-00791-BM               Date Filed 09/24/19              Entry Number 8                Page 3 of 3


AO 199C (Rev. 09/08) Advice of Penalties                                                                       Page   3      of    3    Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       ( 1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                          Defendant's Signature



                                                                                              City and State



                                               Directions to the United States Marshal

     ) The United States marshal is ORDERED to keep the defendant in custody until notifie by t
       has posted bond and/or complied with all other conditions for release. If still in custo y, the
       the appropriate judge at the time and place specified.


Date:




                                                                                          Printed name and title




        DISTRIBUTION:          COURT        DEFENDANT            PRETRIAL SERVICE             U.S. ATTORNEY               U.S. MARSHAL
